DETAILED ACTION

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7, 8, 12, 14, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Natesh et al. (US Pat. No. 10,109,051 B1).
Regarding claim 1, Natesh discloses, a method comprising: accessing a color palette that includes two or more color-palette categories; (See Natesh 9:24-30, “Each potential apparel item may have a corresponding number of categories or other data associated with them, such as whether an apparel item is an “accessory” or a main clothing item. Various apparel items 322-330 may be selected as visually similar to various colors 126, 128A, 130, 132, 134 of the color palette 222 based on these categories;”)
selecting a first color of a color-palette category of the two or more color-palette categories; identifying a set of pixel values that characterize the selected first color; (See Natesh 8:4-19 “According to an embodiment, once the color palette 222 is identified, then the image 122 may be segmented into various regions 262-270, as illustrated in the example 260 of FIG. 2E. … The colors of the color palette 222 appearing most in each section are identified, and a patch 282 is extracted 270 to represent one color in the color palette 222, as in the example 280 of FIG. 2F.”)
generating, based on the set of pixel values of the selected first color, a first vector that represents the first color at a first location within a color-embedding space; (See Natesh 8:34-41, “According to various embodiments, a deep learnt color model (e.g., a classifier comprising a neural network, etc.) as described further herein may be utilized to extract feature vectors from the image 122 and use them to identify visually similar items. For example, the extracted patches 282 as described above may be resized if necessary and fed into a classifier (e.g., a deep learnt color model), and a feature vector extracted from a layer before the classification layer.”)
identifying a second vector specifying a second location within the color- embedding space, wherein the second vector is identified by applying a convolutional neural network model on an image depicting an item that includes a second color; (See Natesh 8:42-48, “Items, such as those in an electronic catalog/marketplace that are to be matched as visually similar to the image 122, have had feature vectors (e.g., color feature vectors) pre-extracted using the same classifier and stored for lookup purposes, for example in a database in an electronic environment, as described further herein, such as with regard to FIGS. 7-11.”)
determining that a distance metric between the first vector and the second vector is less than a predetermined threshold, wherein the predetermined threshold indicates a degree of color similarity between the first vector and second vector; (See Natesh 8:49-52, “A distance measure (e.g., Euclidean) is used to match the feature vectors from a 282 with the stored feature vectors extracted from items, such as apparel items in an electronic marketplace.”)
selecting, based on the distance metric being less than the predetermined threshold, the item that includes the second color; (See Natesh 8:52-57, “Apparel items (using this example) that are close in distance will have a similar color “story” to the patch and therefore have a degree of visual similarity, which may be measured by the distance for matching purposes, for example as processed into a similarity score, likeness threshold, or some other measure.”)
and generating, for output on a user interface, an item catalog that includes the selected item. (See Natesh 11:51-56, “A subset of the items are identified as visually similar 512 to one or more of the extracted feature vectors from the image, and the items (or a subsequent subset of the subset) are provided 514, for example to be displayed on a display screen of a computing device.”) 

Regarding claim 5, Natesh discloses, the method of claim 1, wherein the distance metric is a Euclidean distance between the first vector and the second vector.  (See Natesh 8:49-52, “A distance measure (e.g., Euclidean) is used to match the feature vectors from a patch 282 with the stored feature vectors extracted from items, such as apparel items in an electronic marketplace.”)

Regarding claim 7, Natesh discloses, the method of claim 1, wherein the color-palette is associated with a first color scheme.  (See Natesh 7:1-7, “In the example 220 of FIG. 2B, the color palette is compared to color scheme data 224 in 226 (or “color paradigm”) that is most appropriate for the color palette 222 of colors 126-134, which may comprise a color scheme 226 that comprises scheme colors 228-236 that are closest to the color palette 222.”)

Regarding claim 8, Natesh discloses, a system comprising: one or more processors; and a memory having stored thereon instructions that, upon execution by the one or more processors, cause the one or more processors to: (See Natesh 24:67-25:6, “In this example, the device includes a processor 1302 for executing instructions that can be stored in a memory device or element 1304. As would be apparent to one of ordinary skill in the art, the device can include many types of memory, data storage, or non-transitory computer-readable storage media, such as a first data storage for program instructions for execution by the processor 1302.”)
access a color palette that includes two or more color-palette categories; select a first color of a color-palette category of the two or more color- palette categories; identify a set of pixel values that characterize the selected first color; generate, based on the set of pixel values of the selected first color, a first vector that represents the first color at a first location within a color-embedding space; identify a second vector specifying a second location within the color- embedding space, wherein the second vector is identified by applying a convolutional neural network model on an image depicting an item that includes a second color; determine that a distance metric between the first vector and the second vector is less than a predetermined threshold, wherein the predetermined threshold indicates a degree of color similarity between the first vector 

Regarding claim 12, Natesh discloses, the system of 8, wherein the distance metric is a Euclidean distance between the first vector and the second vector.  (See the rejection of claim 5 as it is equally applicable for claim 12 as well.)

Regarding claim 14, Natesh discloses, the system of 8, wherein, wherein the color-palette is associated with a first color scheme.   (See the rejection of claim 7 as it is equally applicable for claim 14 as well.)

Regarding claim 15, Natesh discloses, a computer program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause one or more data processors to perform actions including:  (See Natesh 24:67-25:6, “In this example, the device includes a processor 1302 for executing instructions that can be stored in a memory device or element 1304. As would be apparent to one of ordinary skill in the art, the device can include many types of memory, data storage, or non-transitory computer-readable storage media, such as a first data storage for program instructions for execution by the processor 1302.”)
accessing a color palette that includes two or more color-palette categories; selecting a first color of a color-palette category of the two or more color-palette 

Regarding claim 19, Natesh discloses, the computer program product of claim 15, wherein the distance metric is a Euclidean distance between the first vector and the second vector.   (See the rejection of claim 5 as it is equally applicable for claim 19 as well.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Natesh et al. (US Pat. No. 10,109,051 B1) in view of Moroney et al. (US Pub. No. 2017/0048419 A1).
Regarding claim 4, Natesh discloses, he method of claim 1, where a Euclidean distance measure is used, but he fails to disclose the following limitations. 
12.sub.1, 12.sub.2 being compared based on lexical color attribute values 34.sub.1, 34.sub.2. In one example, a similarity measure can be based on a cosine similarity as opposed to a Euclidian distance.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cosine similarity measure as suggested by Moroney for Natesh’s Euclidean distance measure to calculate the difference between color space vectors using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is because cosine similarity has low complexity.

Regarding claim 11, Natesh and Moroney disclose, the system of 8, wherein the distance metric is a cosine distance between the first vector and the second vector.  (See the rejection of claim 4 as it is equally applicable for claim 11 as well.)

Regarding claim 18, Natesh and Moroney disclose, the computer program product of claim 15, wherein the distance metric is a cosine distance between the first vector and the second vector.  (See the rejection of claim 4 as it is equally applicable for claim 18 as well.)

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Natesh et al. (US Pat. No. 10,109,051 B1) in view of Dorner et al. (US Pat. No. 9,916,613 B1) and further view of Barker (US Pub. No. 2020/0394849 A1).
Regarding claim 2, Natesh discloses, the method of claim 1, but he fails to disclose the following limitations. 
However Dorner disclose, wherein accessing the color palette includes: receiving interaction data indicative of historical user activity that occurred via a browser application; (See Dorner 34:3-19, “In some embodiments, the input color is determined based at least in part on preferences, behavior, or properties of a user. A system can analyze properties of the user and determine one or more colors that the user is likely to prefer. For example, the affiliated color service 105, or other system, may have access to a user profile which includes, for example and without limitation, media preferences (e.g., preferred movies, TV shows, books, music, etc.), purchase history (e.g., items purchased in an electronic marketplace), browse history. …The affiliated color service 105 can analyze such information and determine probable colors that the user would like. One or more of these colors determined by the affiliated color service 105 can be used as the input color.”
Further see Dorner determining that the color palette matches the color-palette preference; and accessing the color palette.  (See Dorner 34:53-56, “At block 804, the affiliated color service 105 identifies a plurality of color palettes that include the input color. The color palettes can be provided by the color palette providers 150.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the determining an input color palette 
Natesh and Dorner disclose the above limitations but they fail to disclose using a machine learning model to obtain a color.
However Barker discloses, applying a machine-learning model to the interaction data to infer a color-palette preference of a user associated with the interaction data; (See Barker ¶63, “In an embodiment, a neural network is trained to predict a user's taste based on one or more of the user's manually-input preference, the user's inspiration boards, the user's purchase history, the user's search history, the user's “favorite” history, the user's location, the user's demographics, and so forth. The neural network may be trained to generate suggested designs, products, colors, and textures based on the user's preferences.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the obtain a color based on a user’s history as suggested by Barker to Natesh and Dorner’s obtaining a color palette based on a color that is obtained from browsing history using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately determine a user’s preference.

Regarding claim 9, Natesh, Dorner, and Barker disclose, the system of 8, wherein instructions to access the color palette further comprises instructions that, upon 

Regarding claim 16, Natesh, Dorner, and Barker disclose, the computer program product of claim 15, wherein instructions to access the color palette further comprises instructions that, upon execution by the one or more processors, cause the one or more processors to perform actions including: receiving interaction data indicative of historical user activity that occurred via a browser application; applying a machine-learning model to the interaction data to infer a color-palette preference of a user associated with the interaction data; determining that the color palette matches the color-palette preference; and accessing the color palette.  (See the rejection of claim 2 as it is equally applicable for claim 9 as well.)


	Allowable Subject Matter
Claims 3, 6, 10, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Regarding claim 6, the method of claim 1, wherein applying the convolutional neural network model to the image to generate the second vector includes: applying an convolutional layer of the convolutional neural network to a set of pixels of the image to generate a first set of values that represent the set of pixels, the first set including a first number of values; applying an embedding layer of the convolutional neural network to the first number of values to generate a second set of values that represent the set of pixels of the image, wherein the second set includes a second number of values that is less than the first number; and generating the second vector that includes the second set of values, wherein the second set of values indicate location coordinates of the second location within the color- embedding space.  (The disclosed prior art of record fails to disclose the limitations of this claim.)

Regarding claims 10 and 17, these claims are objected to, since they contain limitations similar to objected to claim 3.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID PERLMAN/Primary Examiner, Art Unit 2662